                Case: 1:21-cv-00991-JG Doc #: 7 Filed: 06/14/21 1 of 1. PageID #: 41


The Court approves stipulated leave to
plead 6/14/2021.
s/ James S. Gwin
JAMES S. GWIN
UNITED STATES DISTRICT JUDGE

                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF OHIO
                                              EASTERN DIVISION

        LARRY D. REID, ET AL.                                 )
                                                              ) CASE NO.1:21:CV-00991
                   Plaintiffs,                                )
                                                              ) JUDGE JAMES GWEN
           v.                                                 )
                                                              )
        DARRYL MOORE                                          ) STIPULATED LEAVE TO PLEAD
                                                              )
                   Defendant.                                 )
                                                              )

                Defendant DARRYL MOORE and LARRY D. REID ET AL. by and through counsel and

        pursuant to Local Rule, hereby stipulate to an extension of FOURTEEN(14) days, until on or

        before June 26, 2021, for these Defendants to answer, move or otherwise plead in response to

        Plaintiff’s Complaint. No prior extension has been requested or granted and this stipulation is

        not made for the purpose of delay.



                                                         Respectfully submitted,


        /s/ Fred D. Middleton____________                /s/ Raymond V. Vasari Jr. Telephone approval
        FRED D. MIDDLETON (0025555)                      Raymond V. Vasvari
        815 Superior Avenue E., Suite 1325               20600 Chagrin Boulevard, Suite 800
        Cleveland, OH 44114                              Cleveland, Ohio 44122-5353
        Telephone: (216) 566-8000                        Telephone: (216) 458-5880
        flegal@gmail.com                                 Facsimile (216) 302-3700
                                                         vasvari@vasvarilaw. com
        Attorney for Defendant
                                                         Attorneys for PLaintiffs
